
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.1



International Business Machines Corporation ("IBM")

Equity Award Agreement


Plan   IBM 1999 Long-Term Performance Plan (the "Plan")
Award Type
 
[Stock Options, Restricted Stock, Restricted Stock Units, Cash-Settled
Restricted Stock Units, SARs]
Purpose
 
The purpose of this Award is to retain selected employees and executives. You
recognize that this Award represents a potentially significant benefit to you
and is awarded for the purpose stated here.
Awarded to
 
Sample Home Country   United States (USA) Employee ID   SAMP002
Award Agreement
 
This Equity Award Agreement, together with the "Terms and Conditions of Your
Equity Award: Effective January 1, 2008" ("Terms and Conditions") document and
the Plan [http://w3-1.ibm.com/hr/exec/comp/eq_prospectus.shtml], both of which
are incorporated herein by reference, together constitute the entire agreement
between you and IBM with respect to your Award. This Equity Award Agreement
shall be governed by the laws of the State of New York, without regard to
conflicts or choice of law rules or principles.
Grant
 
Date of Grant: [Month Date, Year]
[Exercise Price: $XX]
Number of [Options/Units/Shares/SARs] Awarded: XX
Vesting
 
This Award vests as set forth below, subject to your continued employment with
the Company as described in the Terms and Conditions document.

        Options/Units/Shares/SARs   Date     [number of shares]   [month date,
year]     [number of shares]   [month date, year]

    Options expire, subject to the Terms and Conditions document, on: [month,
date, year]
Terms and Conditions of Your Equity Award
 
Please refer to the Terms and Conditions document
[http://w3-1.ibm.com/hr/exec/comp/eq_prospectus.shtml] for an explanation of the
terms and conditions applicable to your Award, including those relating to:    
•  Cancellation and rescission of awards (also see below)
•  Jurisdiction, governing law, expenses and taxes
•  Non-solicitation of Company employees and clients, if applicable]
•  Treatment of your Award in the event of death or disability or leave of
absence
•  Treatment of your Award upon termination of employment (including retirement
or for cause)

--------------------------------------------------------------------------------



    It is strongly recommended that you print the Terms and Conditions document
for later reference.
Cancellation and Rescission
 
You understand that IBM may cancel, modify, rescind, suspend, withhold or
otherwise limit or restrict this Award in accordance with the terms of the Plan,
including, without limitation, canceling or rescinding this Award if you render
services for a competitor prior to, or during the Rescission Period. You
understand that the Rescission Period that has been established is 12 months.
Refer to the Terms and Conditions document and the Plan for further details.
Data Privacy, Electronic Delivery
 
By accepting this Award, you agree that data necessary to administer this Award
may be exchanged among IBM and its subsidiaries and affiliates as necessary, and
with any vendor engaged by IBM to administer this Award, subject to the Terms
and Conditions document; you also consent to receiving information and materials
in connection with this Award or any subsequent awards under IBM's long-term
performance plans, including without limitation any prospectuses and plan
documents, by any means of electronic delivery available now and/or in the
future (including without limitation by e-mail, by Web site access and/or by
facsimile), such consent to remain in effect unless and until revoked in writing
by you.
Extraordinary Compensation
 
Your participation in the Plan is voluntary. The value of this Award is an
extraordinary item of income, is not part of your normal or expected
compensation and shall not be considered in calculating any severance,
redundancy, end of service payments, bonus, long-service awards, pension,
retirement or other benefits or similar payments. The Plan is discretionary in
nature. This Award is a one-time benefit that does not create any contractual or
other right to receive additional awards or other benefits in the future. Future
grants, if any, are at the sole grace and discretion of IBM, including but not
limited to, the timing of the grant, the number of units and vesting provisions.
This Equity Award Agreement is not part of your employment agreement, if any.
Accept Your Award
 
This Award is not considered valid unless and until you accept it. By pressing
the Accept button below to accept your Award, you acknowledge having received
and read this Equity Award Agreement, the Terms and Conditions document and the
Plan under which this Award was granted and you agree (i) not to enter into any
derivative transaction on IBM securities (e.g., any short sale, put, swap,
forward, option, collar, etc.) to hedge your position with regard to this award
or any previously-granted outstanding awards (ii) to comply with the terms of
the Plan, this Equity Award Agreement and the Terms and Conditions document,
including those provisions relating to cancellation and rescission of awards and
jurisdiction and governing law and (iii) that by your acceptance of this Award,
all awards previously granted to you under the Plan or other IBM Long-Term
Performance Plans are subject to the "Cancellation and Rescission" section of
this Agreement (unless your previous award agreement(s) specified a longer
Rescission Period, in which case such longer period will apply) and the
"Cancellation and Rescission" section of the Terms and Conditions document.

2

--------------------------------------------------------------------------------




International Business Machines Corporation ("IBM")

Equity Award Agreement


Plan   IBM 1999 Long-Term Performance Plan (the "Plan")
Award Type
 
Performance Share Units (PSUs)
Purpose
 
The purpose of this Award is to retain selected executives. You recognize that
this Award represents a potentially significant benefit to you and is awarded
for the purpose stated here.
Awarded to
 
Sample Home Country   United States (USA) Employee ID   SAMP002
Award Agreement
 
This Equity Award Agreement, together with the "Terms and Conditions of Your
Equity Award: Effective January 1, 2008" ("Terms and Conditions") document and
the Plan [http://w3-1.ibm.com/hr/exec/comp/eq_prospectus.shtml], both of which
are incorporated herein by reference, together constitute the entire agreement
between you and IBM with respect to your Award. This Equity Award Agreement
shall be governed by the laws of the State of New York, without regard to
conflicts or choice of law rules or principles.

Grant   Date of Grant   # PSUs Awarded   Performance Period   Date of Payout    
[month date, year]   [amount]   [dates]   [date]     [month date, year]  
[amount]   [dates]   [date]


Vesting
 
You can earn the PSUs awarded above based on IBM's performance in achieving
cumulative business targets of earnings-per-share and cash flow, weighted 80/20
respectively, over the 3-year Performance Period applicable to the award.
Performance against each of the targets will be subject to separate payout
calculations according to the following table (which will be applied separately
for each award of PSUs listed above):

            % of Target   <70 % 70 % 80 % 90 % 100 % 110 % >120 %             %
of PSU's earned   0 % 25 % 50 % 75 % 100 % 125 % 150 %

Payout of Awards   On the Date of Payout, the Company shall either (a) deliver
to you a number of shares of Capital Stock equal to the number of your earned
PSUs, or (b) make a cash payment to you equal to the value of your earned PSUs
at the end of the Performance Period, in either case, net of any applicable tax
withholding, and the respective PSUs shall thereafter be canceled. If paid in
cash, the value of each PSU at the end of the Performance Period shall be equal
to the average closing price, as reported on the New York Stock Exchange
("NYSE"), of one share of Capital Stock for the month of January following the
end of the Performance Period.     All payouts under this Award are subject to
the provisions of the Plan, this Agreement and the Terms and Conditions
document, including those relating to the cancellation and rescission of awards.
Terms and Conditions of Your Equity Award
 
Please refer to the Terms and Conditions document
[http://w3-1.ibm.com/hr/exec/comp/eq_prospectus.shtml] for an explanation of the
terms and conditions applicable to your Award, including those relating to:    
•  Cancellation and rescission of awards (also see below)
•  Jurisdiction, governing law, expenses and taxes
•  Non-solicitation of Company employees and clients, if applicable

--------------------------------------------------------------------------------



    It is strongly recommended that you print the Terms and Conditions document
for later reference.
Cancellation and Rescission
 
You understand that IBM may cancel, modify, rescind, suspend, withhold or
otherwise limit or restrict this Award in accordance with the terms of the Plan,
including, without limitation, canceling or rescinding this Award if you render
services for a competitor prior to, or during the Rescission Period. You
understand that the Rescission Period that has been established is 12 months.
Refer to the Terms and Conditions document and the Plan for further details.
Data Privacy, Electronic Delivery
 
By accepting this Award, you agree that data necessary to administer this Award
may be exchanged among IBM and its subsidiaries and affiliates as necessary, and
with any vendor engaged by IBM to administer this Award, subject to the Terms
and Conditions document; you also consent to receiving information and materials
in connection with this Award or any subsequent awards under IBM's long-term
performance plans, including without limitation any prospectuses and plan
documents, by any means of electronic delivery available now and/or in the
future (including without limitation by e-mail, by Web site access and/or by
facsimile), such consent to remain in effect unless and until revoked in writing
by you.
Extraordinary Compensation
 
Your participation in the Plan is voluntary. The value of this Award is an
extraordinary item of income, is not part of your normal or expected
compensation and shall not be considered in calculating any severance,
redundancy, end of service payments, bonus, long-service awards, pension,
retirement or other benefits or similar payments. The Plan is discretionary in
nature. This Award is a one-time benefit that does not create any contractual or
other right to receive additional awards or other benefits in the future. Future
grants, if any, are at the sole grace and discretion of IBM, including but not
limited to, the timing of the grant, the number of units and vesting provisions.
This Equity Award Agreement is not part of your employment agreement, if any.
Accept Your Award
 
This Award is not considered valid unless and until you accept it. By pressing
the Accept button below to accept your Award, you acknowledge having received
and read this Equity Award Agreement, the Terms and Conditions document and the
Plan under which this Award was granted and you agree (i) not to enter into any
derivative transaction on IBM securities (e.g., any short sale, put, swap,
forward, option, collar, etc.) to hedge your position with regard to this award
or any previously-granted outstanding awards (ii) to comply with the terms of
the Plan, this Equity Award Agreement and the Terms and Conditions document,
including those provisions relating to cancellation and rescission of awards and
(iii) that by your acceptance of this Award, all awards previously granted to
you under the Plan or other IBM Long-Term Performance Plans are subject to the
"Cancellation and Rescission" section of this Agreement (unless your previous
award agreement(s) specified a longer Rescission Period, in which case such
longer period will apply) and the "Cancellation and Rescission" section of the
Terms and Conditions document.

2

--------------------------------------------------------------------------------




International Business Machines Corporation ("IBM")

Equity Award Agreement


Plan   IBM 1999 Long-Term Performance Plan (the "Plan")
Award Type
 
Retention Restricted Stock Unit Award (RRSU)
Purpose
 
The purpose of this Award is to retain selected executives. You recognize that
this Award represents a potentially significant benefit to you and is awarded
for the purpose stated here.
Awarded to
Home Country
 
Sample
United States (USA) Employee ID   SAMP002
Award Agreement
 
This Equity Award Agreement, together with the "Terms and Conditions of Your
Equity Award: Effective January 1, 2008" ("Terms and Conditions") document and
the Plan [http://w3-1.ibm.com/hr/exec/comp/eq_prospectus.shtml], both of which
are incorporated herein by reference, together constitute the entire agreement
between you and IBM with respect to your Award. This Equity Award Agreement
shall be governed by the laws of the State of New York, without regard to
conflicts or choice of law rules or principles.
Grant
 
Date of Grant: [Month Date, Year]
Number of Units Awarded: XX
Vesting
 
This Award vests as set forth below, subject to your continued employment with
the Company as described in the Terms and Conditions document.

    Units   Date         [amount]   [month date, year]         [amount]   [month
date, year]    


Terms and Conditions of Your Equity Award
 
Please refer to the Terms and Conditions document
[http://w3-1.ibm.com/hr/exec/comp/eq_prospectus.shtml] for an explanation of the
terms and conditions applicable to your Award, including those relating to:
 
 
•  Cancellation and rescission of awards (also see below)
•  Jurisdiction, governing law, expenses and taxes
•  Non-solicitation of Company employees and clients, if applicable
•  Treatment of your Award in the event of death, disability, leave of absence
or for cause
•  Treatment of your Award upon termination of employment (including retirement)

    It is strongly recommended that you print the Terms and Conditions document
for later reference.

Cancellation and Rescission

 

You understand that IBM may cancel, modify, rescind, suspend, withhold or
otherwise limit or restrict this Award in accordance with the terms of the Plan,
including, without limitation, canceling or rescinding this Award if you render
services for a competitor prior to, or during the Rescission Period. You
understand that the Rescission Period that has been established is three years.
Refer to the Terms and Conditions document and the Plan for further details.

--------------------------------------------------------------------------------




Data Privacy, Electronic Delivery
 
By accepting this Award, you agree that data necessary to administer this Award
may be exchanged among IBM and its subsidiaries and affiliates as necessary, and
with any vendor engaged by IBM to administer this Award, subject to the Terms
and Conditions document; you also consent to receiving information and materials
in connection with this Award or any subsequent awards under IBM's long-term
performance plans, including without limitation any prospectuses and plan
documents, by any means of electronic delivery available now and/or in the
future (including without limitation by e-mail, by Web site access and/or by
facsimile), such consent to remain in effect unless and until revoked in writing
by you.
Extraordinary Compensation
 
Your participation in the Plan is voluntary. The value of this Award is an
extraordinary item of income, is not part of your normal or expected
compensation and shall not be considered in calculating any severance,
redundancy, end of service payments, bonus, long-service awards, pension,
retirement or other benefits or similar payments. The Plan is discretionary in
nature. This Award is a one-time benefit that does not create any contractual or
other right to receive additional awards or other benefits in the future. Future
grants, if any, are at the sole grace and discretion of IBM, including but not
limited to, the timing of the grant, the number of units and vesting provisions.
This Equity Award Agreement is not part of your employment agreement, if any.
Accept Your Award
 
This Award is not considered valid unless and until you accept it. By pressing
the Accept button below to accept your Award, you agree (i) not to enter into
any derivative transaction on IBM securities (e.g., any short sale, put, swap,
forward, option, collar, etc.) to hedge your position with regard to this award
or any previously-granted outstanding awards and (ii) you acknowledge having
received and read this Equity Award Agreement, the Terms and Conditions document
and the Plan under which this Award was granted and you agree to comply with the
terms of the Plan, this Equity Award Agreement and the Terms and Conditions
document, including those provisions relating to cancellation and rescission of
awards.

2

--------------------------------------------------------------------------------



IBM


TERMS AND CONDITIONS OF YOUR EQUITY
AWARD: EFFECTIVE JANUARY 1, 2008


--------------------------------------------------------------------------------






Terms and Conditions of Your Equity Award

Table of Contents


 
  Page

--------------------------------------------------------------------------------


 
 
 
1. Introduction
 
2
2. How to Use This Document
 
2
3. Definition of Terms
 
3
4. Provisions that apply to all Award types and all countries
 
4
5. Provisions that apply to all Award types but not all countries
 
5
6. Provisions that apply to specific Award types for all countries
 
   
a. Restricted Stock Units ("RSUs") including Cash-Settled RSUs
 
6    
i. All RSUs
 
     
ii. RSUs Other Than Cash-Settled RSUs
 
     
iii. Cash-Settled RSUs
 
   
b. Restricted Stock
 
8  
c. Stock Options ("Options") and Stock Appreciation Rights ("SARs")
 
9    
i. All Option and SAR Awards
 
     
ii. All SAR Awards
 
     
iii. Buy-First Executive Equity Program: Option and SAR Awards
 
     
iv. Banded Executive Option Awards
 
   
d. Performance Share Units ("PSUs")
 
13
7. Provisions that apply to specific countries
 
14  
a. India
 
   
b. Slovenia
 
 

1

--------------------------------------------------------------------------------






Terms and Conditions of Your Equity Award


Introduction

        This document provides you with the terms and conditions of your Awards
that are in addition to the terms and conditions contained in the Equity Award
Agreement for your specific Award(s). All terms and conditions, whether
contained in this document and/or the Equity Award Agreement apply to all Awards
granted on or after January 1, 2008. Also, all Awards are subject to the terms
and conditions in the governing plan document; the applicable document is
indicated in the Equity Award Agreement and can be found at
http://w3.ibm.com/hr/exec/comp/eq_prospectus.shtml.

        As an Award recipient, you can see a personalized summary of all your
outstanding equity grants in the "Personal statement" section of the IBM
executive compensation web site (http://w3.ibm.com/hr/exec/comp). This site also
contains other information about long-term incentive awards, including copies of
the prospectus (the governing plan document). If you have additional questions
and you are based in the U.S., you can call the Employee Service Center at
800-796-9876 (or 919-784-8646) weekdays, from 8 a.m. to 8 p.m. Eastern time (TTY
available at 800-426-6537 from 8 a.m. to 6 p.m. weekdays). You may also contact
the Compensation Program Manager for your unit or your HR Partner.

        Smith Barney currently administers these Awards on IBM's behalf. You can
access your equity awards, view your account and transaction history and model
transactions on the Smith Barney web site at https://www.benefitaccess.com (for
security reasons, you will need to register for a password first). You can also
contact Smith Barney by calling 1-212-615-7841 (or from within the U.S. at
1-800-IBM-4292) and speak with a Smith Barney representative.

How to Use This Document

        Terms and conditions that apply to all awards in all countries can be
found on page 4. Review these in addition to any award- or country-specific
terms and conditions that may be listed. Once you have reviewed these general
terms, check for any award-specific and/or country-specific terms that apply to
your Equity Award Agreement.

2

--------------------------------------------------------------------------------




Terms and Conditions of Your Equity Award:
Definition of Terms


        The following are defined terms in the Long-Term Performance Plan and/or
your Equity Award Agreement. These are provided for your information. Please see
the Plan prospectus and your Equity Award Agreement for more details.

        "Awards"—The grant of any form of stock option, stock appreciation
right, stock or cash award, whether granted singly, in combination or in tandem,
to a Participant pursuant to such terms, conditions, performance requirements,
limitations and restrictions as the Committee may establish in order to fulfill
the objectives of the Plan.

        "Board"—The Board of Directors of International Business Machines
Corporation ("IBM").

        "Capital Stock"—Authorized and issued or unissued Capital Stock of IBM,
at such par value as may be established from time to time.

        "Committee"—The committee designated by the Board to administer the
Plan.

        "Company"—IBM and its affiliates and subsidiaries including subsidiaries
of subsidiaries and partnerships and other business ventures in which IBM has an
equity interest.

        "Equity Award Agreement"—The document provided to the Participant which
provides the grant details.

        "Fair Market Value"—The average of the high and low prices of Capital
Stock on the New York Stock Exchange for the date in question, provided that, if
no sales of Capital Stock were made on said exchange on that date, the average
of the high and low prices of Capital Stock as reported for the most recent
preceding day on which sales of Capital Stock were made on said exchange.

        "Participant"—An individual to whom an Award has been made under the
Plan. Awards may be made to any employee of, or any other individual providing
services to, the Company. However, incentive stock options may be granted only
to individuals who are employed by IBM or by a subsidiary corporation (within
the meaning of section 424(f) of the Code) of IBM, including a subsidiary that
becomes such after the adoption of the Plan.

        "Plan"—Any IBM Long-Term Performance Plan.

3

--------------------------------------------------------------------------------




Terms and Conditions of Your Equity Award:
Provisions that apply to all Award types and all countries


        The following terms apply to all countries and for all Award types
(Restricted Stock Units, Cash-Settled Restricted Stock Units, Restricted Stock,
Stock Options, Stock Appreciation Rights and Performance Share Units).

Cancellation and Rescission

        All determinations regarding enforcement, waiver or modification of the
cancellation and rescission and other provisions of the Plan and your Equity
Award Agreement (including the provisions relating to termination of employment,
death and disability) shall be made in IBM's sole discretion. Determinations
made under your Equity Award Agreement and the Plan need not be uniform and may
be made selectively among individuals, whether or not such individuals are
similarly situated.

        You agree that the cancellation and rescission provisions of the Plan
and your Equity Award Agreement are reasonable and agree not to challenge the
reasonableness of such provisions, even where forfeiture of your Award is the
penalty for violation.

Jurisdiction, Governing Law, Expenses and Taxes

        Your Equity Award Agreement shall be governed by the laws of the State
of New York, without regard to conflicts or choice of law rules or principles.
You submit to the exclusive jurisdiction and venue of the federal or state
courts of New York, County of Westchester, to resolve all issues that may arise
out of or relate to your Equity Award Agreement.

        If any court of competent jurisdiction finds any provision of your
Equity Award Agreement, or portion thereof, to be unenforceable, that provision
shall be enforced to the maximum extent permissible so as to effect the intent
of the parties, and the remainder of your Equity Award Agreement shall continue
in full force and effect.

        If you or the Company brings an action to enforce your Equity Award
Agreement and the Company prevails, you will pay all costs and expenses incurred
by the Company in connection with that action and in connection with collection,
including reasonable attorneys' fees.

        If the Company, in its sole discretion, determines that it has incurred
or will incur any obligation to withhold taxes as a result of your Award, the
Company may withhold the number of shares that it determines is required to
satisfy such liability and/or the Company may withhold amounts from other
compensation to the extent required to satisfy such liability under federal,
state, provincial, local, foreign or other tax laws. To the extent that such
amounts are not withheld, you will pay to the Company any amount demanded by the
Company for the purpose of satisfying such liability.

4

--------------------------------------------------------------------------------




Terms and Conditions of Your Equity Award:
Provisions that apply to all Award types but not all countries


        The following provision applies to all Award types (Restricted Stock
Units, Cash-Settled Restricted Stock Units, Restricted Stock, Stock Options,
Stock Appreciation Rights and Performance Share Units) granted to all
individuals in all countries except those with a home country of Latin America,
specifically: Argentina, Bolivia, Brazil, Chile, Columbia, Costa Rica, Ecuador,
Mexico, Paraguay, Peru, Uruguay, and Venezuela.

Non-Solicitation

        In consideration of your Award, you agree that during your employment
with the Company and for two years following the termination of your employment
for any reason, you will not directly or indirectly hire, solicit or make an
offer to any employee of the Company to be employed or perform services outside
of the Company. Also, you agree that during your employment with the Company and
for one year following the termination of your employment for any reason, you
will not directly or indirectly, solicit, for competitive business purposes, any
customer of the Company with which you were involved as part of your job
responsibilities during the last year of your employment with the Company. By
accepting your Award, you acknowledge that the Company would suffer irreparable
harm if you fail to comply with the foregoing, and that the Company would be
entitled to any appropriate relief, including money damages, equitable relief
and attorneys' fees.

5

--------------------------------------------------------------------------------




Terms and Conditions of Your Equity Award:
Provisions that apply to specific Award types for all countries


a.     Restricted Stock Units ("RSUs") including Cash-Settled RSUs

i.      All RSUs

Termination of Employment including Death, Disability and Leave of Absence

Termination of Employment

        In the event you cease to be an employee (other than on account of death
or becoming disabled as described in Section 12 of the Plan) prior to the
Vesting Date(s) set in your Equity Award Agreement, all then unvested RSUs under
your Award shall be canceled.

Death or Disability

        Upon your death all RSUs covered by this Agreement shall vest
immediately and your Vesting Date shall be your date of death. If you become
disabled as described in Section 12 of the Plan, your RSUs shall continue to
vest according to the terms of your Award if you remain continuously employed by
the Company while you are disabled.

Leave of Absence

        In the event of a management approved leave of absence, any unvested
RSUs shall continue to vest as if you were an active employee of the Company,
subject to the terms in this document and your Equity Award Agreement.

ii.     RSUs Other Than Cash-Settled RSUs

Settlement of Award

        Subject to Sections 12 and 13 of the Plan and the paragraph entitled
"Termination of Employment including Death, Disability and Leave of Absence"
above, upon the Vesting Date(s), or as soon thereafter as may be practicable but
in no event later than March 15 of the following calendar year, IBM shall make a
payment to Participant in shares of Capital Stock equal to the number of vested
RSUs, net of any applicable tax withholding requirements, and the respective
RSUs shall thereupon be canceled. RSUs are not shares of Capital Stock and do
not convey any stockholder rights.

Dividend Equivalents

        IBM shall not pay dividend equivalents on cash or stock settled unvested
RSU awards.

6

--------------------------------------------------------------------------------



iii.    Cash-Settled RSUs

Settlement of Award

        Subject to Sections 12 and 13 of the Plan and the paragraph entitled
"Termination of Employment including Death, Disability and Leave of Absence"
above, upon the Vesting Date(s), or as soon thereafter as may be practicable but
in no event later than March 15 of the following calendar year, the Company
shall make a payment to Participant in cash equal to the Fair Market Value of
the vested RSUs, net of any applicable tax withholding requirements, and the
respective RSUs shall thereupon be canceled. Fair Market Value will be
calculated in your home country currency at the exchange rate on the applicable
Vesting Date using a commercially reasonable measure of exchange rate. RSUs are
not shares of Capital Stock and do not convey any stockholder rights.

Dividend Equivalents

        IBM shall not pay dividend equivalents on cash or stock settled unvested
RSU awards.

7

--------------------------------------------------------------------------------



b.     Restricted Stock

Settlement of Award

        Subject to Sections 12 and 13 of the Plan and the paragraph entitled
"Termination of Employment including Death, Disability or Leave of Absence"
below, upon the Vesting Date(s), or as soon thereafter as may be practicable but
in no event later than March 15 of the following calendar year, the shares of
Restricted Stock awarded under your Equity Award Agreement will be deliverable
to you.

Termination of Employment including Death, Disability and Leave of Absence

Termination of Employment

        In the event you cease to be an employee (other than on account of death
or becoming disabled as described in Section 12 of the Plan) prior to the
Vesting Date(s) in your Equity Award Agreement, all then unvested shares of
Restricted Stock under your Award shall be canceled.

Death or Disability

        Upon your death all unvested shares of Restricted Stock covered by your
Equity Award Agreement shall vest immediately and your Vesting Date shall be
your date of death. If you become disabled as described in Section 12 of the
Plan, your unvested shares of Restricted Stock shall continue to vest according
to the terms of your Equity Award Agreement if you remain continuously employed
by the Company while you are disabled.

Leave of Absence

        In the event of a management approved leave of absence, any unvested
shares of Restricted Stock shall continue to vest as if you were an active
employee of the Company, subject to the terms in this document and your Equity
Award Agreement.

Dividends and Other Rights

        During the period that the Restricted Stock is held by IBM hereunder,
such stock will remain on the books of IBM in your name, may be voted by you,
and any applicable dividends shall be paid to you. Shares issued in stock splits
or similar events which relate to Restricted Stock then held by IBM in your name
shall be issued in your name but shall be held by IBM under the terms hereof.

8

--------------------------------------------------------------------------------



Transferability

        Shares of Restricted Stock awarded under your Equity Award Agreement
cannot be sold, assigned, transferred, pledged or otherwise encumbered prior to
the vesting of your Award as set forth in your Equity Award Agreement and any
such sale, assignment, transfer, pledge or encumbrance, or any attempt thereof,
shall be void.

c.     Stock Options ("Options") and Stock Appreciation Rights ("SARs")

i.      All Option and SAR Awards

Termination of Employment in the case of Death, Disability and Leave of Absence

Death or Disability

        In the event of your death, all Options or SARs shall become fully
exercisable and remain exercisable for their full term.

        In the event you become disabled (as described in Section 12 of the
Plan), while employed by the Company, any unvested Options or SARs shall
continue to vest and be exercisable as if you were an active employee of the
Company.

Leave of Absence (other than Buy-First Executive Equity Program)

        In the event of a management approved leave of absence, any unvested
Options or SARs shall continue to vest and be exercisable as if you were an
active employee of the Company, subject to the terms in this document and your
Equity Award Agreement. If you return to active status, your Options or SARs
will continue to vest and be exercisable in accordance with their terms. If you
do not return to active status, your termination date is your last day of active
employment. Your unvested Options or SARs will be canceled immediately and your
vested Options or SARs will be canceled on the later of the 91st day following
your last day of active employment or the date of the termination of your leave
of absence.

Termination of Employment for Cause

        If your employment terminates for cause, all exercisable and not
exercisable Options or SARs are canceled immediately.

9

--------------------------------------------------------------------------------



ii.     All SAR Awards (Including Buy-First Executive Equity Program and Banded
Executive Awards)

Settlement of Award

        Upon exercise, the Company shall deliver an aggregate amount, in cash,
equal to the excess of the Fair Market Value of a share of Capital Stock on the
date of exercise over the Exercise Price set forth in your Equity Award
Agreement multiplied by the number of SARs exercised, net of any taxes. The
value of the Award will be calculated in your home country currency at the
exchange rate on the date the Award becomes fully vested using a commercially
reasonable measure of exchange rate.

iii.    Buy-First Executive Equity Program: Option and SAR Awards

Termination of Employment other than for Death, Disability, Leave of Absence or
for Cause

Termination of Employment

        In the event that your employment with the Company terminates prior to
the Vesting Date (other than for cause, Death, or Disability):

•any Options or SARs that are not exercisable as of the date your employment
terminates shall be canceled immediately; provided, however, if you are a banded
executive when your employment terminates (other than for cause) after you have
attained age 55, completed at least 15 years of service with the Company at the
time of termination, and completed at least one year of active service during
the period between the Date of Grant and the Vesting Date (the "Vesting
Period"), the Options or SARs granted hereunder will be prorated for the number
of months completed as an active executive during the Vesting Period, and the
resulting prorated number of Options or SARs shall vest and be exercisable for
the full term as in your Equity Award Agreement; and

•any Options or SARs that are exercisable as of the date your employment
terminates (other than for cause) will remain exercisable for 90 days (not three
months) after the date of termination, after which any unexercised Options or
SARs are canceled; provided, however, if you are a banded executive when your
employment terminates (other than for cause) after you have attained age 55 and
completed at least 15 years of service with the Company at the time of
termination, any Options or SARs that are exercisable as of the date your
employment terminates shall remain exercisable for the full term as in your
Equity Award Agreement.

Leave of Absence

        In the event of a management approved leave of absence, any unvested
Options or SARs shall continue to vest and be exercisable as if you were an

10

--------------------------------------------------------------------------------



active employee of the Company, subject to the terms in this document and your
Equity Award Agreement. If you return to active status, your Options or SARs
will continue to vest and be exercisable in accordance with their terms. If you
do not return to active status,

•your unvested Options or SARs will be canceled immediately; provided, however,
if you are a banded executive when your employment terminates (other than for
cause) after you have attained age 55, completed at least 15 years of service
with the Company at the time of termination, and completed at least one year of
active service during the Vesting Period, the Options or SARs granted hereunder
will be prorated for the number of months completed as an active executive
during the Vesting Period, and the resulting prorated number of Options or SARs
shall vest and be exercisable for the full term as in your Equity Award
Agreement; and

•your vested Options or SARs will be canceled on the later of the 91st day
following your last day of active employment or the date of the termination of
your leave of absence; provided, however, if you are a banded executive when
your employment terminates (other than for cause) after you have attained age 55
and completed at least 15 years of service with the Company at the time of
termination, any Options or SARs that are exercisable as of the date your
employment terminates shall remain exercisable for the full term as in your
Equity Award Agreement.

11

--------------------------------------------------------------------------------



iv.    Banded Executive Option and SAR Awards

Termination of Employment other than for Death, Disability or for Cause

Termination of Employment

        If your employment terminates for any reason (other than for cause,
Death, Disability or in the case of a management approved Leave of Absence as
stated above):

•any Options or SARs that are not exercisable as of the date your employment
terminates shall be canceled immediately, and

•any Options or SARs that are exercisable as of the date your employment
terminates (other than for cause) will remain exercisable for 90 days (not three
months) after the date of termination, after which any unexercised Options or
SARs are canceled; provided, however, if you are a banded executive when your
employment with the Company terminates (other than for cause) after you have
attained age 55 and completed at least 15 years of service with the Company at
the time of termination, any Options or SARs that are exercisable as of the date
your employment terminates shall remain exercisable for the full term as in your
Equity Award Agreement.

Leave of Absence

        In the event of a management approved leave of absence, any unvested
Options or SARs shall continue to vest and be exercisable as if you were an
active employee of the Company, subject to the terms in this document and your
Equity Award Agreement. If you return to active status, your Options or SARs
will continue to vest and be exercisable in accordance with their terms. If you
do not return to active status,

•your unvested Options or SARs will be canceled immediately; and

•your vested Options or SARs will be canceled on the later of the 91st day
following your last day of active employment or the date of the termination of
your leave of absence; provided, however, if you are a banded executive when
your employment terminates (other than for cause) after you have attained age 55
and completed at least 15 years of service with the Company at the time of
termination, any Options or SARs that are exercisable as of the date your
employment terminates shall remain exercisable for the full term as in your
Equity Award Agreement.

12

--------------------------------------------------------------------------------





d. Performance Share Units ("PSUs")  

Termination of Employment in the case of Death, Disability and Leave of Absence

Termination of Employment

        If you cease to be an active, full-time employee for any reason (other
than on account of death or becoming disabled as described in Section 12 of the
Plan) before the Date of Payout, all PSUs are canceled immediately; provided,
however, if you are a banded executive when your employment terminates (other
than for cause) after you have attained age 55, completed at least 15 years of
service with the Company at the time of termination, and completed at least one
year of active service during the period between the Date of Grant and the PSU
Vesting Date (the "PSU Vesting Period"), the PSUs granted hereunder will be
prorated for the number of months completed as an active executive during the
PSU Vesting Period, adjusted for the performance score, and the resulting
prorated number of PSUs shall be paid out at the end of the Performance Period
based on IBM performance over the entire applicable Performance Period(s).

Death or Disability

        In the event of your death or if you become disabled (as described in
Section 12 of the Plan) prior to the Date of Payout, all PSUs shall be prorated
and the reduced number of PSUs will be earned and paid out at the end of the
Performance Period based on IBM performance over the entire applicable
Performance Period(s).

13

--------------------------------------------------------------------------------






Terms and Conditions of Your Equity Award:
Provisions that apply to specific countries


a.     India

i.      All Awards

Settlement of Awards

        There will, at no stage, be any remittance of foreign exchange from
India on account of the exercise of Options or SARs or vesting of Restricted
Stock, RSUs or PSUs granted under your Award.

        Vested Options may be exercised through a cashless exercise procedure
involving the simultaneous exercise of the Options and sale of the corresponding
shares. The net sale proceeds (minus exercise cost) will be remitted to India
through normal channels and paid to you in local currency.

        You will be responsible to furnish the Agent's note to the Reserve Bank
of India and advise them of the net income that has accrued to you as a result
of the exercise and sale of Options of exercise of SARs or vesting of Restricted
Stocks, RSUs or PSUs granted under your Equity Award Agreement.

        No Options or SARs may be exercised if the Fair Market Value on such
date is less than or equal to the exercise price.

        This provision will apply to all awards previously granted to you under
the Plan or prior IBM plans.

b.     Slovenia

i.      All Option Awards

Remittance of Foreign Exchange

        There will, at no stage, be any remittance of foreign exchange from
Slovenia on account of the exercise of Options granted under your Award. Vested
options may be exercised through a cashless exercise procedure involving the
simultaneous exercise of the Options and sale of corresponding shares. The net
sale proceeds (minus exercise cost) will be remitted to Slovenia through normal
channels and paid to you in local currency.

14

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.1



International Business Machines Corporation ("IBM") Equity Award Agreement
International Business Machines Corporation ("IBM") Equity Award Agreement
International Business Machines Corporation ("IBM") Equity Award Agreement
TERMS AND CONDITIONS OF YOUR EQUITY AWARD: EFFECTIVE JANUARY 1, 2008
Terms and Conditions of Your Equity Award Table of Contents
Terms and Conditions of Your Equity Award
Terms and Conditions of Your Equity Award: Definition of Terms
Terms and Conditions of Your Equity Award: Provisions that apply to all Award
types and all countries
Terms and Conditions of Your Equity Award: Provisions that apply to all Award
types but not all countries
Terms and Conditions of Your Equity Award: Provisions that apply to specific
Award types for all countries
Terms and Conditions of Your Equity Award: Provisions that apply to specific
countries
